CAMPBELL, District Judge.
This is a motion to modify the stay granted herein, so as to permit Elk-Dixie Furniture Corporation to proceed in an action against the debtor in the state court.
The assets of the debtor are under the control of this court, and this court cannot permit them to be interfered with by any other court.
It is true that the action in question is brought against the debtor and an individual, and the court has no jurisdiction of the individual, but this is a procedure for the reorganization of the debtor and speedy action is required.
If the individual defendant in the state court action shall demand a jury trial, the trial might be delayed two or three years, and thus the reorganization would be rendered ineffective.
If the Elk-Dixie Furniture Corporation has any claim that may be considered in this proceeding, it should be speedily tried out before a master; and if such claim is made in the proper form against the debtor, and objected to, I will refer it to a special master for hearing and report.
Motion denied. Settle order on notice.